Citation Nr: 1500355	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  07-27 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a sleep disorder including sleep apnea.

2.  Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1980 to February 1984 and subsequently in the National Guard.

These claims come before the Board of Veterans Appeals (Board) on appeal of a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran and his spouse testified in support of these claims during hearings held in March 2007 and November 2010, the former at the RO before a Decision Review Officer, the latter by video conference before the undersigned Veterans Law Judge.

In November 2010 and March 2013, the Board remanded these claims to the RO for additional action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Prior to adjudicating the claims of entitlement to service connection for a sleep disorder, including sleep apnea, and entitlement to service connection for a psychiatric disorder, including PTSD, additional development is necessary. 

In the March 2013 remand, the Board recognized that the RO had adjudicated only a portion of the Veteran's claim for a psychiatric disorder, or more specifically, whether he is entitled to service connection for PTSD.  It had not adjudicated whether he is entitled to service connection for any other psychiatric disability, including anxiety disorder, not otherwise specified, and depressive disorder, not otherwise specified, which were diagnosed in April 2011 during a VA examination.  

The AOJ obtained an additional opinion dated in May 2013; however, the examiner indicated that the April 2011 VA examination report was not available for review.  The Board finds that the April 2011 examination report is not included in the claims file; therefore, the May 2013 VA opinion is inadequate.  As the issue to be adjudicated is whether the Veteran has a current psychiatric disorder, this examination report is vital to the claim, and must be obtained and associated with the Veteran's claims file.  Thereafter, if the examination report is obtained, an additional opinion which considers the April 2011 VA examination report is necessary. 

The Board notes that the issue of entitlement to service connection for sleep apnea as secondary to a psychiatric disorder is inextricably intertwined with the remanded claim.  In other words, development of the Veteran's claim for entitlement to service connection for a psychiatric disorder may impact his service-connection for sleep disorder claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated since April 2012.

2.  Make arrangements to obtain a copy of the April 2011 VA examination report and associate it with the file.  As noted above, this examination report was specifically discussed in the Board's March 2013 remand, but it is not currently associated with the Veteran's Virtual VA or VBMS files.

3.  If additional treatment records and/or the April 2011 VA examination report are obtained and associated with the claims file, transfer the file to a VA psychologist or psychiatrist for an opinion as to whether the Veteran has a psychiatric disability that is related to his active service, including the verified in-service stressor.  Request him or her to do the following:

a.  Review the claims file, including all VA and private treatment records dated in the 1990s, which show treatment for mental health complaints and include psychiatric and sleep disorder diagnoses, the April 2011 VA examination report, which includes psychiatric diagnoses, and all newly obtained VA and private treatment records dated since 2005;

b.  Indicate in writing in the report that the review included all pertinent information;

c.  Diagnose all psychiatric and sleep disorders shown to exist and offer an opinion as to whether any such disorder is related to the Veteran's active service, including the verified in-service stressor of witnessing a fellow soldier die from a grenade mishap during military training exercises;

d.  If no such disorder currently exists, offer an opinion as to whether any psychiatric and sleep disorder diagnosed during the course of this appeal is related to the Veteran's active service, including the verified in-service stressor;

e.  Provide detailed rationale with references to the record for all opinions expressed; and

f.  If an opinion cannot be expressed without resorting to speculation, indicate in writing in the record why such is the case and whether there is additional evidence that should be secured to aid in providing such an opinion.

4.  Next, review the evidence procured as a result of this remand and ensure that the remand directives have been accomplished, and return the case to the VA examiner(s) if all questions posed are not answered.

5.  Finally, readjudicate the claims on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his representative with a SSOC and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




